 In the Matter of ODENBACIr SHIPBUILDING COMPANYa42dINTERNA-TIONAL BROTHERHOOD OF BOILERMAKERS,IRON SHIPBUILDERS,WELDERSAND HELPERS OF AMERICA, AFFILIATED WITH THE A.F. OF L.Case No. R-4852SUPPLEMENTAL DECISIONANDORDER'June 9, 1943On March 1, 1943, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election in thisproceeding.,Pursuant to the Direction of Election, an election bysecret ballot was conducted on March 19, 1943, by the RegionalDirector for the Third Region (Buffalo, New York).On March 20,1943, the Regional Director, acting pursuant to Article III, Section10, of National Labor Relations Board Rules and Regulations-Series 2, as amended, issued and duly served upon the parties an Elec-tion Report.As to the balloting and its results, the Regional Director reportedas follows:Total eligible-----------------------------------------------435Total ballots cast-------------------------------------------344Total ballots challenged-------------------------------------2Total valid votes counted------------------------------------342Votes east for International Brotherhood of Boilermakers, IronShipbuilders,Welders and Helpers of America, affiliated withthe A. F. of L----------------------------------------------169Votes cast against International Brotherhood of Boilermakers,Iron Shipbuilders, Welders and Helpers of America, affiliatedwith the A F of L----------------------------------------173On March 24, 1943, the International Brotherhood of Boilermakers,Iron Shipbuilders,Welders and Helpers of America, affiliated with,the A. F. of L., herein called the AFL, the petitioner in this proceeding,filed objections to the conduct of the election and to the Election Report.147 N L R B 1261.50 N. L.R. B., No. 46.317 318DECISIONS, OF NATIONAL LABOR RELATIONS BOARDOn April 13, 1943, the Regional Director, having investigated ' thematter, issued and duly served upon the parties a Report on Objec-tions.-The Regional Director reported that this investigation revealedindications of unlawful intimidation and interference with the elec-tion, acid recommended that the Board direct a hearing, on said-objections.<Pursuant to an order of the Board and pursuant to notice dulyserved upon the parties, a hearing was held on May 11, 1948, beforeHenry J. Kent, Trial Examiner.The Board, the Company, and theAFL appeared, participated, and were afforded full opportunity tobe heard, to examine and cross-examine witnesses; and to introduceevidence bearing on the issues.' At the hearing the Company movedto dismiss the proceeding on the grounds that (1) the Union did notpresent its petition under its proper name, but included "welders" inthe title, whereas, in fact, said word should not be contained in thetitle, and (2) the Board has no jurisdiction-in this proceeding inas-much as the Company is not engaged 'in interstate commerce.TheExaminer referred this motion to, the Board.At the hearing 'onobjections the AFL `moved to correct its name by -omitting the word"welders" therefrom, and we have heretofore determined that theCompany is engaged in commerce within,, the meaning of the NationalLabor Relations Act.Accordingly the motion to dismiss the pro-ceeding is denied.The Trial Examiner's rulings made at the hearing,are free from prejudicial error and are hereby affirmed.Upon the record so made, the Election Report, the objections oftheAFL, and the record previously made, the Board makes thefollowing :SUPPLEMENTAL FINDINGS OF FACTThe objections alleged in substance that the Company interferedwith the election by discharges, circulars, wage increases, speeches byits president, and actions of its foremen.The record discloses that on or about January 4, 1943, AngeloLa Loggia, an automatic operator, helper, and welder, and an advo-cate of unionization, was told by his foreman, Walter Dick, "I under-stand you are doing 'a lot of talking . :. If you like your job, leave-things the way they are."The following day, La Loggia's card wasmissing from the rack:When he inquired of Schneider, the per-sonnel, director, the reason for its absence, 'Schneider told hin7,, "IYou know what it is all about:", - z' ,o'' ',.,On January 9, subsequent to the discharge of La Loggia,-the em-ployees of the Company held a meeting at which they decided toaffiliate with the AFL.On or about January 11, Louis Hoffman, an automatic electric1welder, who had presided over the 'meeting of January 9, passed ODENBACH SHIPBUILDING COMPANY'319out application cards during the lunch period in the lunchroom ofthe Company.That evening his time card was missing from therack.He asked Schneider with regard to this and was told, "Godown to the company office. . .and get your money."Hoffmanasked Schneider why he was discharged,but received 'no answer.He had previously received a raise and had been told by Walter Dick,his foreman, thathis work was satisfactory.Henry Cerrarr,an electric welder, testified,that on or before Jan-uary 11,-while talking, to fellowemployees during the,lunch periodconcerning the union, he was overheard by his foreman who latertold him that if he didn't stop talking "union"he would be laid off;that about this time,John H. Odenbach,the president-of the Com-pany, addressed the employees in the lunchroom,of the Companyduring their lunch period,told them that. he would not stand forany closed shop in his plant, and threatened to inflict violence uponanyone agitating for a union;that in spite of this Cerrarr continuedto pass out application blanks and"talk union";that shortly there-after, he became ill and was away from work; and that during thisperiod, on or about January 15, he was discharged.Cerrarr wasrehired on February 17, and on or about February 24, was told byhis foreman,Jack Brown, that"somebody said you were passing outunion cards and that is why you were laid off."On or about March 11, a period midway between the issuance ofthe Decision and Direction of Election herein, and the date set forthe election,a circular datedMarch 10,over the signature of John H.Odenbach,was distributed among the employees.The following isan excerpt from this circular :You do not have to belong to a Union or any other organizationto work here,this plant is open-shop,and we will not permit anyworkman.or other person to agitate or sabotage your work effort.We will not permit any argument for or against the Union orany-other organization during working hours.'Argument leadsto strife and destroys that free feeling toward each other.Let'savoid it.Discussion of your problem or complaint can be takenup with your foreman or supervisor and we are sure it can beadjusted to your satisfaction.If you have any idea as to how toimprove our building ships faster-let's have them.'Shortly after the distribution of this circular,Odenbach addressedthe employees repeating the statements contained therein.-The Company granted several of the welders an increase in paywhich was received by them in their payenvelopes on the pay dayimmediately preceding the date of the election.Shortly thereafter,the foreman of the welders,WalterKazerowski,approached severalof the welders and asked at, least one of them about his views withregard to the coming election.He told Frank Quattrocchi, an em-i 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDployee active inithe organizational drive of the AFL, that lie [Quat-trocchi] "would be sticking [his] neck out for only a, dime raise." 2On March 18, pursuant to notices previously posted, Odenbachaddressed his employees, most of whom were welders, for about 20minutes 3 in the' lunchroom of the Company., He told them that hisattorney had checked the constitution of the AFL, and that the word"welders" did not appear therein.He further told them that all com-plaints-.should be taken up with the foremen.We find that this speechwas calculated and timed to influence the choice of the welders.On March 19, the day of the election, Henry Deigmiller, a foreman,told Cerrarr, "I would not vote for the union for only 60 cents anhour."On the same day, Kazerowski and Nereau, another foreman,told Hyman-Cohen, in the presence of another employee, that the fore-men would have to push the men harder if the Union came in and thatthe men would be the losers in the long run.While the Company did not adduce any evidence in contradictionof the testimony set forth' above, it contends that many of the afore-mentioned actions took place prior to the hearing in this proceeding,and that the AFL was therefore estopped from raising any objectionsbased thereon, inasmuch as its observers certified that the election wasproperly conducted.We do not agree with this contention. The cer-tification does not constitute an estoppel, but is applicable only to theactual conduct of the balloting.We find that all activities of theCompany above-mentioned are material with regard to whether theCompany interfered with the election.On the basis of the entire record, we conclude and find that theCompany through the anti-union statements and 'activities of theforemen and the president of the Company during the weeks preced-ing the election, the circular issued over the signature of the president,and the increases granted to welders during the pay-roll period preced-ing the date set for the election, accompanied by the speech of March18, 1943, interfered with the freedom of its employees to vote withoutrestraint in the election.4Accordingly, we sustain the -AFL's objec-tions to the conduct of the election and shall set aside the election heldionMarch 19, 1943.When the Regional Director advises us that thetime is appropriate, we shall direct that a new election be held amongthe Company's employees.ORDERUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby vacates and sets aside the election held in thisproceeding on March 19, 1943, and,the result thereof.2The Company's wage sates comply with the Great Lakes Stabilization Agreement whichplaces a ceiling on wages of first-class skilled mechanics of $1 20 an hour.Quattrocchiwas receiving, after this last increase, $1 10 per hour.3The employees were paid for this time.'We do not decide in this .proceeding whether La Loggia, Hoffman, and Cerrarr weredischarged because of their union activity.